187 F.2d 81
McNEILL et al.v.NEVIUS et al.
No. 10680.
United States Court of Appeals District of Columbia Circuit.
Argued November 17, 1950.
Decided December 7, 1950.

Messrs. Wesley E. McDonald and Carl G. Engling, Washington, D. C., with whom Mr. Thomas Bruce Fuller, Washington, D. C., was on the brief, for appellants.
Mr. Howard Boyd, Washington, D. C., with whom Messrs. Paul R. Connolly and William B. Harvey, Washington, D. C., were on the brief, for appellees.
Before CLARK, FAHY and WASHINGTON, Circuit Judges.
CLARK, Circuit Judge.


1
The appellants brought suit in the United States District Court for the District of Columbia to recover commissions allegedly due under a contract made in contemplation of the sale of certain real estate to the Government. This contract between the owners of the property, appellees, and the appellants called for the latter (according to their own version) to represent the owners before various committees of Congress, agencies, departments, and commissions of the United States Government. It further provided as compensation for the appellants a two per cent commission of the purchase price; the compensation was made contingent on appellants' successfully making the sale.


2
The lower court directed a verdict for the appellees on the pleadings and the opening statement at the conclusion of the appellants' opening statement. The authority of a Federal Court to do so is supported by the cases. McGovern v. Hitt, 1933, 62 App.D.C. 33, 64 F.2d 156, certiorari denied, 1933, 290 U.S. 637, 54 S. Ct. 54, 78 L. Ed. 554.


3
The directed verdict was made on the ground that this contingent fee contract to negotiate the sale of property to the United States is contrary to public policy and void. We have so held. Noonan v. Gilbert, 1934, 63 App.D.C. 30, 68 F.2d 775; Silverman v. Osborne Register Co., 1946, 81 U.S.App.D.C. 163, 155 F.2d 879, and cases therein cited.


4
Affirmed.